Name: 80/604/EEC: Commission Decision of 17 June 1980 approving a programme for the fishery products sector in Scotland, pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-06-27

 Avis juridique important|31980D060480/604/EEC: Commission Decision of 17 June 1980 approving a programme for the fishery products sector in Scotland, pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 162 , 27/06/1980 P. 0065 - 0065****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 17 JUNE 1980 APPROVING A PROGRAMME FOR THE FISHERY PRODUCTS SECTOR IN SCOTLAND , PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/604/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF ; WHEREAS THE GOVERNMENT OF THE UNITED KINGDOM FORWARDED ON 18 OCTOBER 1979 A REGIONAL PROGRAMME FOR THE FISHERIES SECTOR IN SCOTLAND AND ON 14 MARCH 1980 A REVISED VERSION OF THAT PROGRAMME ; WHEREAS THE SAID PROGRAMME COVERS THE MODERNIZATION , RATIONALIZATION AND EXPANSION OF MARKETING AND PROCESSING FACILITIES FOR FISHERY PRODUCTS , WITH THE AIM OF IMPROVING THE TECHNIQUES OF PROCESSING AND MARKETING AND HENCE THE QUALITY OF FISHERY PRODUCTS , THEREBY ENSURING THE MAXIMUM VALUE ADDED OF THE BASIC PRODUCTS ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME MAY ONLY BE APPROVED SUBJECT TO DECISIONS TO BE TAKEN ON THE COMMON FISHERIES POLICY ; WHEREAS , MOREOVER , APPROVAL OF THE PROGRAMME SHOULD NOT COVER PROJECTS CONCERNING THE CONSTRUCTION OR MODERNIZATION OF FISH-MEAL PLANTS , EXCEPT IN THE CASE OF FACILITIES EXCLUSIVELY FOR THE PROCESSING OF WASTE FROM THE FISHERY PRODUCTS INDUSTRY , NOR PROJECTS CONCERNING THE CONSTRUCTION OF MODERNIZATION OF COLD STORES , EXCEPT IN THE CASE OF COLD STORES CONNECTED WITH PROCESSING AND MARKETING FACILITIES ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 FROM WHICH IT CAN BE SEEN THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE FISHERIES SECTOR IN SCOTLAND ; WHEREAS THE SCHEDULED TIMETABLE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE JOINT OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURES AND THE STANDING COMMITTEE FOR THE FISHING INDUSTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE REGIONAL PROGRAMME FOR THE FISHERY SECTOR IN SCOTLAND , FORWARDED BY THE GOVERNMENT OF THE UNITED KINGDOM ON 18 OCTOBER 1979 AND SUPPLEMENTED ON 14 MARCH 1980 , PURSUANT TO REGULATION ( EEC ) NO 355/77 , IS HEREBY APPROVED SUBJECT TO DECISIONS TO BE TAKEN ON THE COMMON FISHERIES POLICY AND TO THE PROVISIONS OF PARAGRAPH 2 . 2 . THE PROGRAMME SHALL NOT COVER PROJECTS CONCERNING THE CONSTRUCTION OR MODERNIZATION OF FISH-MEAL PLANTS , EXCEPT IN THE CASE OF FACILITIES EXCLUSIVELY FOR THE PROCESSING OF WASTE FROM THE FISHERY PRODUCTS INDUSTRY , NOR PROJECTS CONCERNING THE CONSTRUCTION OR MODERNIZATION OF COLD STORES , EXCEPT IN THE CASE OF COLD STORES CONNECTED WITH PROCESSING AND MARKETING FACILITIES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 17 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT